Name: Council Regulation (EC) No 1531/95 of 29 June 1995 fixing the intervention price for paddy rice for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: prices;  marketing;  plant product
 Date Published: nan

 30 . 6 . 95 EN Official Journal of the European Communities No L 148/7 COUNCIL REGULATION (EC ) No 1531/95 of 29 June 1995 fixing the intervention price for paddy rice for the 1995/96 marketing year THE COUNCIL OF THE EUROPEAN UNION, Whereas , for the product referred to in this Regulation, the application of the abovementioned criteria entails fixing this price at the level indicated below, HAS ADOPTED THIS REGULATION: Article 1 For the 1995/96 marketing year the intervention price for paddy rice shall be ECU 373,84 per tonne . Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the markets and prices policy continues to be the main instrument of the incomes policy in the rice sector; Whereas the intervention price for paddy rice must be fixed at a rate which takes account, on the one hand, of the policy in respect of rice production with a view to the uses to which it is put and, on the other, of the budgetary and market constraints; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT H OJ No C 99 , 21 . 4 . 1995 , p. 6 . ( 2 ) OJ No C 151 , 19 . 6 . 1995 . ( 3 ) OJ No C 155 , 21 . 6 . 1995 , p. 21 .